OFFICE   OF THE ATTORNEY GENERAL    OF TEXAS
                                   AUSTIN
@ROVER      SLLLCRS
*l-ro”naY    OMCIAL




    Honorable Joe Earnest
    county Attorney
    Mitchell County
    Colorado City, Texas
     Dear Slrr                       Opinion No. O-7275
                                     Re:




                                                    rgetown, Texas,
                                                    ticsin the city   l

                                                     it by Deed of
                                                    lty and their




                      *All the buildin@, libraries, landr,
                      apparatua,and other property of the
                      Southwestern University owned and held
honora~bleJoe sarhest, Page 2


          by it at the tine Its charter was granted,
          ea well as such property thereafter ec-
          quired b;.it, is exempted fron any kind
          of ta::so long ;is such property is used
          for the support aridendowsumt of said
          university.'
          'Although these lot8 are and have be,;:rr
                                                 vacant
     and unlaproved cvmy since lS87, they tre clain;cd
     to be a part of the e;ldow;neht
                                   of Southwestern Uni-
     versity, and exempt from taxation under the charter
     granted by the Legislature to Southwest:>rnIJ:llver-
     sit7 In 1875.
          eirfew months ago your depertamt in an opinion
     addressed to tne County Attmney of baa Zaba C;wty
     held that 200 acres of land owned by aaid college
     in said county is subject to taxation and that suit
     aould be brwght thereon to collect the ;t;iteand
     County taxes.
          Your l>st opiiilonmda ;ijrei'ci-G,;;c*
                                               ts trie
     former opinion of Jum 15, 1916, nor to the clierter
     grcnted by thi legislature tc si!uthwestern";iiver-
     sity in 1675, HIIICI;
                         ex.e;;pted
                                  from tcxation *the
     buildings, libraries, lam, Epparatus zr:dother
     property shall be exm;t frocusay kid of tax so
     long 88 used for the aup;:ortor endoment of the
     University'.
          *It will be observed that your last opinion
     on thf-San Saba Couuty question is spp;rmtly in
     direct conflict with the former opinion of June
     15, 1916. 1 thereiore submit the following
     question fgr y73urdetermination1
          "Are the town lots in Colorado City, above
          mentioned comeyed to &outhwestern Univor-
          sity in 1887, cxevpt from tcxation by virtue
          of the exenption provision in the charter
          of SouthwesternUniversity, above cuotsd?e
l~Qu’4 aOS
         nt
          tlr unitoreity
               i
be drtemlncd   by